DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II – Claims 13-18, 23 and 24 in the reply filed on 11/12/2021 is acknowledged.
Claims 1-12 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “live view acquisition unit”, “main image acquisition unit”, “determination unit” and “setting unit” in claims 13-18 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-18 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10,270,962 to Stout.
With respect to claim 13 Stout discloses, in Fig. 1-5, a determining apparatus comprising: a live view acquisition unit configured to acquire live view images sequentially generated by iteratively capturing in accordance with a shooting parameter for live view shooting (column 5 lines 1-8 and column 13 lines 33-34 and 43-49; where the test images are displayed on the display and thus live view images); a main image acquisition unit configured to acquire a main image by performing main shooting in accordance with a shooting parameter for main shooting (column 14 lines 54-60); a determination unit configured to determine a shooting parameter for main shooting based on a first live view image acquired by the live view acquisition unit before the 
With respect to claim 14 Stout discloses, in Fig. 1-5, the determining apparatus according to claim 13, wherein the determination unit determines the shooting parameter based on the first live view image acquired by the live view acquisition unit before the main shooting and a training model (column 3 line 61 through column 4 line 8 and column 4 lines 22-23).
With respect to claim 15 Stout discloses, in Fig. 1-5, the determining apparatus according to claim 13, wherein the determination unit determines the shooting parameter through an estimation process caused by inputting the first live view image acquired by the live view acquisition unit before the main shooting to a trained model (column 3 line 61 through column 4 line 8 and column 4 lines 22-23).
With respect to claim 16 Stout discloses, in Fig. 1-5, the determining apparatus according to claim 13, wherein the determination unit determines the shooting parameter by inputting the first live view image acquired by the live view acquisition unit before the main shooting to a trained model generated based on the shooting parameter for the main shooting used in the main shooting and a live view image acquired by the live view acquisition unit before the main shooting is performed (column 3 line 61 through column 4 line 8 and column 4 lines 22-23 and column 6 lines 5-13).
With respect to claim 17 Stout discloses, in Fig. 1-5, the determining apparatus according to claim 13, wherein the determination unit determines the shooting parameter through an estimation process caused by inputting the first live view image 
With respect to claim 18 Stout discloses, in Fig. 1-5, the determining apparatus according to claim 13, further comprising a generation unit configured to generate a trained model through a training process which uses the shooting parameter for the main shooting used in the main shooting as supervisory data and the first live view image acquired by the live view acquisition unit before the main shooting is performed as input data (column 3 lines 61-63 and column 10 line 62 through column 11 line 11); wherein the determination unit determines the shooting parameter through an estimation process caused by inputting the first live view image acquired by the live view acquisition unit before the main shooting to the trained model generated by the generation unit (column 3 line 61 through column 4 line 8 and column 4 lines 22-23).
With respect to claim 23 Stout discloses, in Fig. 1-5, a shooting parameter determination system comprising: a live view acquisition unit configured to acquire live view images sequentially generated by iteratively capturing in accordance with a shooting parameter for live view shooting before a main shooting is performed in accordance with a shooting parameter for main shooting (column 5 lines 1-8 and column 13 lines 33-34 and 43-49; where the test images are displayed on the display and thus live view images); and a determination unit configured to determine a shooting parameter based on a first live view image acquired by the live view acquisition unit before the main shooting is performed and a training model (column 5 lines 63-67 and column 6 lines 5-13).
Claim 24 is rejection for similar reason as claim 23 above as it is a corresponding method claim to that of apparatus claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0220061 A1 to Wang et al and US 2021/0195128 A1 to Hanada which also disclose applying a neural network to previously captured images to determine camera parameters for capturing a subsequent image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

January 27, 2022